DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 08/16/2022 amended claim 1 and cancelled claim 9.  Claims 1-8 and 10 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haseltine (US 20210239980 A1) in view of Lee (US 20200089002 A1) and in further view of Takagi (US 20190265493 A1).
Regarding claim 1, Haseltine teaches a head mounted display (Fig. 1, 2, 4 and 6), comprising: a transmissive display (310, 605), having an active surface and generating a display image beam on the active surface; a first lens (405), having a first surface facing the active surface of the transmissive display (310, 605) and a second surface opposite to the first surface; a second lens (410), having a third surface and a fourth surface opposite to each other; and a beam splitter coating (315), disposed between the second surface of the first lens (405) and the third surface of the second lens (410), where the first lens (405) is a convex lens, and the second lens (410) is a concave lens, and the display image beam from the transmissive display directly travels to the first surface of the first lens without passing through another optical element
Haseltine does not explicitly teach the third surface of the second lens and the second surface of the first lens are attached to each other through the beam splitter coating and the beam splitter coating without a substrate exists between the second surface of the first lens and the third surface of the second lens that are glued to each other.
Lee teaches the third surface of the second lens (CC) and the second surface of the first lens (CX) are attached to each other through the beam splitter coating (MR). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Haseltine with Lee; because it allows a more compact optical system and reduces the risk of misalignment. 
Neither Haseltine nor Lee explicitly teach how the Lee’s doublet-splitter is made, i.e., the beam splitter coating (MR) without a substrate between the second surface of the first lens (CX) and the third surface of the second lens (CC) which are glued to each other (Fig. 2).
Takagi teaches the beam splitter coating (21) without a substrate exists between the second surface of the first lens (L1) and the third surface of the second lens (L2) that are glued to each other (Fig. 2; [0033]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Haseltine and Lee with Takagi; because Takagi’s method of producing the doublet is well known and proven.
Regarding claim 2, Haseltine further teaches the transmissive display (310, 605) further has a non-active surface opposite to the active surface, wherein the non-active surface faces a user (325).
Regarding claim 3, Haseltine further teaches the first surface of the first lens (405) has a first curvature, the second surface of the first lens (405) has a second curvature, and an absolute value of the first curvature is less than an absolute value of the second curvature (Fig. 4 and 6).
Regarding claim 4, Haseltine further teaches the third surface of the second lens (410) has a third curvature, the fourth surface of the second lens (410) has a fourth curvature (Fig. 4 and 6), but Haseltine does not teach an absolute value of the third curvature is greater than an absolute value of the fourth curvature.
Lee further teaches the third surface of the second lens (CC) has a third curvature, the fourth surface of the second lens (CC) has a fourth curvature, and an absolute value of the third curvature is greater than an absolute value of the fourth curvature (Fig. 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Haseltine and Takagi with Lee; because it allows provides the appropriate magnification and field of view of the environmental images.
Regarding claim 5, the combination of Haseltine, Lee and Takagi consequently results in the first curvature is the same as the fourth curvature (Fig.2 of Lee).
Regarding claim 6, the combination of Haseltine, Lee and Takagi consequently results in a sum of the second curvature and the third curvature is 0 (Fig. 2, [0038] of Lee; [0062] of Haseltine).
Regarding claim 7, Haseltine further teaches the beam splitter coating (315) reflects the display image beam and transmits a reflected display image beam to a target region (325; Fig. 4 and 6; [0050], [0051], [0060]-[0064]).
Regarding claim 8, Haseltine further teaches the fourth surface of the second lens (410) receives an ambient light beam, the beam splitter coating (315) transmits the ambient light beam, and the second lens (410) and the first lens (405) focus the ambient light beam and cause a focused ambient light beam to be transmitted to the target region (325; Fig. 4 and 6; [0050], [0051], [0060]-[0064]).
Regarding claim 10, Haseltine further teaches the target region (325) is an exit pupil position of the head mounted display (Fig. 4 and 6; Fig. 1, 2; [0005], [0006]).

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 1, applicant/s argue, 
First, Applicant respectfully submits that the combination of Haseltine and Lee is improper. Specifically, paragraph [0038] of Lee recites "the overlapped convex and concave lenses operate like transparent glass, have the same absolute value of focal length but opposite sign of focal length, and are anisotropic lenses with different refractive indexes for different polarization light." Moreover, paragraph [0041] of Lee recites that "The anisotropic lens can be manufactured by machining a convex and concave lens as shown in FIG. 2 from a calcite plate, for example, a glass plate." That is to say, Lee adopts anisotropic lenses as the convex lens and concave lens. An anisotropic lens has different refractive indexes in different polarization directions. As a result, the lens design of such the special anisotropic lens cannot be applied to the lens design of general lenses in Haseltine since a general lens is different from an anisotropic lens, and the lens designs of the general lenses and the anisotropic lenses cannot imitate each other. Therefore, the combination of Haseltine and Lee is improper, so that claim 1 is non-obvious and patentable over Haseltine and Lee, and should thus be allowable.  (Remarks. P. 4-5).
Examiner respectfully disagrees.  Whether the lenses are anisotropic does not affect the focal length or optical power of the lenses.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882